ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_10_EN.txt. 329




           Separate opinion of Judge Donoghue



   Agreement with rejection of first preliminary objection but disagreement with
Court’s reasoning and methodology — Dispute involving the subject‑matter of
CERD pre‑dated 9 August 2008 — Imposition of prior notice and prior opposition
requirements contravenes Court’s established jurisprudence — Mischaracterization
of the requirement in South West Africa cases — Disagreement with Court’s
methodology giving no weight to opposing views in Parties’ submissions.

   Disagreement with dismissal by Court of a document if it does not contain all
elements necessary to prove a breach of CERD — Evidence taken as a whole
demonstrates dispute existed before 9 August 2008.
   Joint dissent addresses second preliminary objection — Conclusion that dispute
did not arise until 9 August 2008 has profound impact on Court’s analysis of
second preliminary objection.

  1. I have joined President Owada, Judges Simma and Abraham, and
Judge ad hoc Gaja to express the reasons for my dissent with respect to
the Court’s decision to uphold the second preliminary objection of the
Russian Federation. I agree with the decision in the Judgment to reject
the first preliminary objection. I write separately, however, because I dis-
agree in significant ways with the approach taken in the Judgment to the
question whether there is a “dispute” and because I believe that the dis-
pute between Georgia and Russia with respect to interpretation or appli-
cation of the International Convention on the Elimination of All Forms
of Racial Discrimination (hereinafter “CERD”) arose prior to 9 August
2008, the date set by the Judgment.



                      I. First Preliminary Objection

   2. I agree with the Court’s decision to reject the first preliminary objec-
tion. I also agree with the portion of the legal test that is set forth at
paragraph 31 of the Judgment :
        “The Court needs to determine (1) whether the record shows a dis-
      agreement on a point of law or fact between the two States ; (2) whether
      that disagreement is with respect to ‘the interpretation or application’
      of CERD, as required by Article 22 of CERD ; and (3) whether that
      disagreement existed as of the date of the Application.”
As the Judgment indicates, the question whether there is a dispute is a
matter for “objective determination” by the Court (paragraph 30, citing

263

330    convention on racial discrimination (sep. op. donoghue)

Interpretation of Peace Treaties with Bulgaria, Hungary and Romania,
First Phase, Advisory Opinion, I.C.J. Reports 1950, p. 74).

   3. I disagree with the Judgment, however, in so far as it goes beyond
these observations to impose new requirements on an applicant. In par-
ticular, the Judgment goes on to state that the Court “needs to determine
whether Georgia made such a claim and whether the Russian Federation
positively opposed it with the result that there is a dispute between them
in terms of Article 22 of CERD” (para. 31). By adding a notice require-
ment, the Judgment disregards established jurisprudence. The Judgment
also mischaracterizes the statement in the South West Africa cases (Ethio-
pia v. South Africa ; Liberia v. South Africa) (Preliminary Objections,
Judgment, I.C.J. Reports 1962, p. 328) that a claim must be one that “is
positively opposed”, by treating it as a requirement that the respondent
state its disagreement with the views of the applicant prior to the filing of
the Application.

  4. I also disagree with the methodology of the Court which, in deciding
whether there is a “dispute”, gives no weight to the opposing views of the
Parties reflected in their submissions to the Court in this case, an approach
that is at odds with recent jurisprudence. Taking into account those views,
as well as the evidence of the Parties’ opposing views from the period
prior to the Application, I conclude that there is a dispute between the
Parties with respect to interpretation and application of the CERD and
that such dispute extends to the period prior to 9 August 2008.


          A. No Notice of a Claim Is Required before the Filing
                           of an Application
   5. The Court’s jurisprudence (and that of the Permanent Court of
International Justice) has been consistent in stating that an applicant
need not give the respondent notice of an Application. One year after the
Mavrommatis Palestine Concessions case, in which the Permanent Court
defined a “dispute” as “a disagreement on a point of law or fact, a conflict
of legal views or of interests between two persons” (Judgment No. 2, 1924,
P.C.I.J., Series A, No. 2, p. 11), the Permanent Court was directly pre-
sented with the question of prior notice in the case concerning Certain
German Interests in Polish Upper Silesia. Germany relied on a com­
promissory clause that specified that “[s]hould differences of opinion res­
pecting the construction and application of [the subject agreement]
arise . . . they shall be submitted to the Permanent Court of International
Justice” (Judgment No. 6, 1925, P.C.I.J., Series A, No. 6, p. 13). Poland
objected to the jurisdiction of the Permanent Court on the ground that
“the existence of a difference of opinion . . . had not been established
before the filing of the Application” (ibid.). The Permanent Court
rejected this argument. Noting that there was no stipulation in the com-

264

331      convention on racial discrimination (sep. op. donoghue)

promissory clause that diplomatic negotiation or other procedures pre-
cede the filing of a case, the Permanent Court held that recourse could be
had to it “as soon as one of the Parties considers that a difference of
opinion arising out of the construction and application” of the relevant
provisions exists (Judgment No. 6, 1925, P.C.I.J., Series A, No. 6, p. 14).

     6. The conclusion in Upper Silesia remains correct. There is no general
requirement of prior notice of claims or of an intention to submit those
claims to the Court. This principle has since been expressly affirmed on
more than one occasion 2 (see Right of Passage over Indian Territory
(­Portugal v. India), Preliminary Objections, Judgment, I.C.J. Reports 1957,
p. 146 ; Land and Maritime Boundary between Cameroon and Nigeria
­(Cameroon v. Nigeria), Preliminary Objections, Judgment, I.C.J. Reports 1998,
p. 297, para. 39 ; see also Shabtai Rosenne, The Law and Practice of the
 ­International Court (1920‑2005), Vol. III, Sect. 288, p. 1153).


 B. There Is No Requirement that a Respondent Have an Opportunity to
        “Oppose” a Claim Prior to the Filing of an Application
   7. The Court’s test in this case considers not only whether the appli-
cant gave the would‑be respondent notice of a claim (and thus an oppor-
tunity to respond to it), but also whether and how the would‑be respondent
“opposed” a claim. In past cases, however, the Court has considered and
rejected the notion that a respondent’s failure to oppose the claims against
it or to acknowledge or accept the existence of a dispute vitiates jurisdic-
tion (see, e.g., United States Diplomatic and Consular Staff in Tehran
(United States of America v. Iran), Judgment, I.C.J. Reports 1980, p. 25,
para. 47 ; Applicability of the Obligation to Arbitrate under Section 21 of
 the United Nations Headquarters Agreement of 26 June 1947, Advisory
Opinion, I.C.J. Reports 1988, p. 28, para. 38 ; Questions of Interpretation
and Application of the 1971 Montreal Convention arising from the Aerial
Incident at Lockerbie (Libyan Arab Jamahiriya v. United States of
­America), Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 123,
 paras. 22‑24 and p. 129, para. 38). Such a test would permit the respon-
 dent, simply by remaining silent or asserting the absence of a dispute, to
 defeat jurisdiction.


   2 I note one case that lies in apparent contradiction with this principle. In the Electricity

Company of Sofia and Bulgaria case, the Permanent Court upheld a preliminary objection
raised by Bulgaria with respect to one of several claims asserted by Belgium (Judgment,
1939, P.C.I.J., Series A/B, No. 77, p. 83). According to Bulgaria, Belgium had failed to
establish that the special tax at issue had formed “the subject of a dispute between the two
Governments prior to the filing of the Belgian Application” (ibid.), in contrast to other
claims that had been the subject of prior diplomatic correspondence. On that basis, the
Permanent Court found that the claim could not be entertained.


265

332     convention on racial discrimination (sep. op. donoghue)

   8. In the case concerning Land and Maritime Boundary between
­ ameroon and Nigeria, the Court made clear that an express statement
C
setting forth the respondent’s opposition to an applicant’s claims or pro-
tests is not required :
         “However, a disagreement on a point of law or fact, a conflict of
      legal views or interests, or the positive opposition of the claim of one
      party by the other need not necessarily be stated expressis verbis. In
      the determination of the existence of a dispute, as in other matters,
      the position or the attitude of a party can be established by inference,
      whatever the professed view of that party.” (Land and Maritime
      Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Pre-
      liminary Objections, Judgment, I.C.J. Reports 1998, p. 315, para. 89.)
      
     9. The present Judgment acknowledges (para. 30) that the Court may
infer opposition from silence, but does not otherwise make use of the
­flexibility embraced by the Court in Cameroon v. Nigeria. Rather than
 imposing an artificial limitation on itself, the Court should draw on
 all information that has been put to it to determine whether, at the time
 that it decides on its jurisdiction, a legal dispute exists between the parties.
 For example, in making its determination, the Court may consider a
 ­party’s course of conduct and may take into account the opposing views
  of the parties as set forth in the course of judicial proceedings.
     10. By insisting not only on notice by Georgia but also on contempo-
  raneous statements of “opposition” by Russia, the Judgment mischarac-
  terizes the oft‑cited phrase that a dispute requires that the claim of one
  party “is positively opposed” by the other. An examination of the case in
  which the Court first used the phrase, and of the subsequent jurispru-
  dence, makes clear that the requirement that a claim “is positively
  opposed” does not comprise a requirement that the respondent indicate
  such opposition prior to an Application, or even that it have an opportu-
  nity to do so. In the South West Africa cases, the applicable compromis-
  sory clause provided for jurisdiction over “any dispute whatever” brought
  by another Member of the League of Nations ((Ethiopia v. South Africa ;
  Liberia v. South Africa), Preliminary Objections, Judgment, I.C.J. Reports
  1962, p. 335). After citing the definition of a “dispute” from the Mavrom-
matis Palestine Concessions case, the Court stated :




         “[I]t is not sufficient for one party to a contentious case to assert
      that a dispute exists with the other party. A mere assertion is not
      sufficient to prove the existence of a dispute any more than a mere
      denial of the existence of the dispute proves its non‑existence. Nor is
      it adequate to show that the interests of the two parties to such a case

266

333     convention on racial discrimination (sep. op. donoghue)

      are in conflict. It must be shown that the claim of one party is positively
      opposed by the other.” (I.C.J. Reports 1962, p. 328 ; emphasis added.)
      

The Court’s central focus was whether the two Applicants had standing
(locus standi) and whether they had a “material interest” that was capa-
ble of giving rise to a dispute under the title of jurisdiction relied upon
(ibid., pp. 335, 342‑343). The Court rejected South Africa’s preliminary
objections, noting that the existence of a dispute “is clearly constituted by
their opposing attitudes relating to the performance of the obligations of
the Mandate by the Respondent as Mandatory” (ibid., p. 328). Impor-
tantly for present purposes, the Court made no suggestion that jurisdic-
tion was wanting because Ethiopia and Liberia had failed to put South
Africa on notice of their contentions prior to filing their Applications (or
that such failure would have precluded a finding of jurisdiction). To the
contrary, the precise language of this frequently‑cited sentence from the
South West Africa cases makes clear that the Court did not require evi-
dence of “opposition” prior to the filing of an Application, because the
Court used the present tense to frame the question whether the claim of
one party “is positively opposed” (emphasis added) by the other.


   11. Thus, the question of prior notice or of opportunity to respond
was simply not presented in the South West Africa cases. The Court’s
requirement that a claim “is positively opposed” by the respondent was
not aimed at creating a formal requirement that the parties engage in an
exchange of views prior to the seisin of the Court. On the contrary, the
cited passage is part and parcel of the Court’s obligation to make an
“objective determination” that a dispute exists. In a contentious case,
there must be an actual, ongoing dispute between the parties, and the
Court must make its objective determination of the existence of such a
dispute based on the totality of the information before it.
   12. Certainly, the information assessed by the Court in making an
“objective determination” that a dispute exists or does not exist normally
derives from the period prior to the filing of an Application. Such infor-
mation frequently includes statements by one or both parties in the course
of bilateral exchanges, or in other contexts, for example, in multilateral
settings or in public statements (see, e.g., Northern Cameroons (Camer-
oon v. United Kingdom), Preliminary Objections, Judgment, I.C.J. Reports
1963, pp. 24‑25 and 27 ; East Timor (Portugal v. Australia), Judgment,
I.C.J. Reports 1995, pp. 99‑100, para. 22 ; Questions of Interpretation and
Application of the 1971 Montreal Convention arising from the Aerial Inci-
dent at Lockerbie (Libyan Arab Jamahiriya v. United States of America),
Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 122, para. 20 ;
Certain Property (Liechtenstein v. Germany), Preliminary Objections,
Judgment, I.C.J. Reports 2005, pp. 17‑18, paras. 22‑23). The fact that the

267

334     convention on racial discrimination (sep. op. donoghue)

Court routinely has relied on such pre‑application statements or bilateral
exchanges to identify or confirm the existence of a dispute does not mean,
however, that a dispute exists only where such statements or exchanges
have taken place.

      C. To Determine whether There Was a Dispute as of the Date of
          Application, the Court May Consider Information that
                     It Received after the Application
   13. I agree with the Judgment that a disagreement of law or fact gen-
erally must exist as of the date of an Application (see Judgment, para-
graph 31), but I take that to mean only that the situation or circumstances
over which the parties disagree must have arisen prior to the Application.
This requirement does not mean that the Court must artificially limit
itself only to statements made by the parties prior to the filing of an
Application in deciding whether this criterion is met. Thus, the Court
relied on statements made during the proceedings before it — and there-
fore after the filing of an Application — in 1996 when it rejected the
respondent’s contention that jurisdiction was lacking because there was
no dispute :

         “While Yugoslavia has refrained from filing a Counter‑Memorial
      on the merits and has raised preliminary objections, it has nevertheless
      wholly denied all of Bosnia and Herzegovina’s allegations, whether at
      the stage of proceedings relating to the requests for the indication of
      provisional measures, or at the stage of the present proceedings relating
      to those objections.
         In conformity with well‑established jurisprudence, the Court
      accordingly notes that there persists ‘a situation in which the two sides
      hold clearly opposite views concerning the question of the perfor-
      mance or non‑performance of certain treaty obligations’ . . . and that,
      by reason of the rejection by Yugoslavia of the complaints formulated
      against it by Bosnia and Herzegovina, ‘there is a legal dispute’ between
      them.” (Application of the Convention on the Prevention and Punish-
      ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugosla-
      via), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
      pp. 614‑615, paras. 28‑29 ; emphasis added.)
     14. In the present case, the two Parties have a dispute about the
 i­nterpretation and application of the CERD that relates to events occur-
ring between the entry into force of the CERD in 1999 (as between Geor-
gia and Russia) and the date of the Application. That is evident from the
submissions to this Court in these proceedings, including the legal
­arguments briefed in the current stage of these proceedings (for example,
 as to the question of territorial scope) and the characterization of the
 facts to which the Parties directed their attention in these proceedings,
 especially at the provisional measures phase. It is also clear from the evi-

268

335    convention on racial discrimination (sep. op. donoghue)

dence deriving from the period prior to the Application, to which I now
turn.

          D. There Is Substantial Evidence of a Dispute between
                the Parties with respect to Interpretation
                      or Application of the CERD
   15. Looking beyond the submissions in this case to evidence deriving
from the period prior to the Application, I conclude, in contrast to the
Judgment, that there is sufficient evidence that a dispute relating to the
subject-matter of the CERD existed not only during the period of
9‑12 August 2008, but also before that. Taken as a whole, the factual
record demonstrates that, between 1999 and August 2008, Georgia raised
concerns — either directly with Russia or in multilateral settings —
regarding conduct related to ethnic discrimination, some of which it
attributed, in one way or another, to Russia.


   16. I highlight here some of the documents that, taken together, sup-
port the conclusion that there is a dispute over which this Court has juris-
diction. For example, some documents establish that Georgia accused the
separatist authorities in Abkhazia of engaging in conduct amounting to
unlawful ethnic discrimination. (See, e.g., United Nations Security Coun-
cil, Letter dated 27 October 2005 from the Permanent Representative of
Georgia to the United Nations addressed to the President of the Security
Council, United Nations doc. S/2005/678 (27 October 2005), Written
Statement of Georgia, Annex 75 ; United Nations Security Council, Let-
ter dated 18 November 2005 from the Permanent Representative of Geor-
gia to the United Nations addressed to the President of the Security
Council, Annex, United Nations doc. S/2005/735 (23 November 2005),
Written Statement of Georgia, Annex 77.) Other documents establish
that Georgia viewed Russia as protecting and exercising control over the
separatist authorities in Abkhazia and South Ossetia and/or that Georgia
viewed Russia as having failed to meet a legal obligation to intervene to
prevent unlawful discriminatory conduct by those authorities. (See, e.g.,
United Nations Security Council, Letter dated 26 January 2005 from the
Permanent Representative of Georgia to the United Nations addressed to
the President of the Security Council, United Nations doc. S/2005/45
(26 January 2005), Written Statement of Georgia, Annex 71 ; United
Nations Human Rights Committee, Third Periodic Report of State Par-
ties Due in 2006, United Nations doc. CCPR/C/GEO/3 (7 Novem-
ber 2006), Written Statement of Georgia, Annex 85 ; Transcript, “Ask
Georgia’s President”, BBC News (25 February 2004), Written Statement
of Georgia, Annex 198.)




269

336    convention on racial discrimination (sep. op. donoghue)

   17. Furthermore, some documents allege conduct amounting to ethnic
discrimination and attribute responsibility for that conduct to Russia.
(See, e.g., United Nations General Assembly, Security Council, Letter
dated 9 November 2005 from the Permanent Representative of Georgia
to the United Nations addressed to the Secretary‑General, Annex, United
Nations doc. A/60/552 (10 November 2005), Written Statement of Geor-
gia, Annex 76 ; United Nations Committee against Torture, Summary
Record of the 699th Meeting, United Nations doc. CAT/C/SR.699
(10 May 2006), Written Statement of Georgia, Annex 79 ; United Nations
Security Council, Letter dated 4 September 2006 from the Permanent
Representative of Georgia to the United Nations addressed to the Presi-
dent of the Security Council, Annex, United Nations doc. S/2006/709
(5 September 2006), Written Statement of Georgia, Annex 84.) Taken
together, and when reviewed in light of the entire record, these documents
reinforce the conclusion that is apparent from the assertions about law
and fact made in the written and oral submissions : namely, that a dispute
between the Parties relating to the subject‑matter of the CERD predated
the period of hostilities in August 2008.


   18. A critical distinction between my approach and that reflected in the
Judgment is that I weigh the evidence as a whole in order to determine
whether there is a “dispute”. By contrast, the Judgment assigns no proba-
tive value to an individual document if it finds that document lacking in
one respect or another. Thus, for example :
—	Georgia’s Permanent Representative to the United Nations transmit-
  ted to the General Assembly a 2006 resolution of the Georgian Par-
  liament describing “attempts to legalize the results of ethnic cleansing”
  as part of the “reality brought about as a result of peacekeeping
  operations” (para. 86), but the Judgment dismisses the value of the
  transmitted resolution because Georgia failed to refer in its transmit-
  tal letter to agenda items covering ethnic discrimination (para. 89).

— The Judgment “cannot give any legal significance” to a 2006 state-
  ment by Georgia’s Permanent Representative to the United Nations
  that the Russian peacekeeping force “failed to carry out” its mandate
  to “create [a] favorable security environment for the return of ethni-
  cally cleansed . . . Georgian citizens” because the Georgian Perma-
  nent Representative also said that “what we are dealing with is not a
  fundamentally ethnic conflict, but rather one stemming from Russia’s
  territorial ambitions” (para. 92).


— In September 2006, the Foreign Ministry of Georgia alleged that
  “[t]he so‑called government of Abkhazia . . . remains relentless in
  its pursuit of its inhuman discriminatory policy and acts against the

270

337      convention on racial discrimination (sep. op. donoghue)

      ethnic Georgian population” while also asserting that “Russian
      peacekeeping forces . . . do nothing to suppress flagrant and mass
      violations of human rights” (United Nations Security Council, Letter
      dated 4 September 2006 from the Permanent Representative of Geor-
      gia to the United Nations addressed to the President of the Security
      Council, Annex, United Nations doc. S/2006/709 (5 September 2006),
      Written Statement of Georgia, Annex 84), but the Judgment dis-
      misses these statements, saying they are not “direct claims against the
      Russian Federation of racial discrimination” (para. 90).


   19. If the Court were considering the merits, Georgia would have the
burden of establishing the full range of legal and factual elements of a
breach by a CERD party. For example, for an alleged incident in which
Georgia claims that conduct by entities other than the Russian Govern-
ment amounts to ethnic discrimination, assuming that the Court con-
cluded that it had jurisdiction ratione loci and ratione temporis, Georgia
would also have to establish, inter alia, that Russia bore responsibility for
any such discrimination. Today, however, the Court is not asked to
decide whether the CERD applies to Russia with respect to incidents out-
side of its territory (a question of interpretation about which the Parties
disagree), or whether a particular incident gave rise to a breach by Russia
of its CERD obligations, but only whether there is a disagreement
between the Parties about such questions and other aspects of the inter-
pretation or application of the CERD. Disavowing a particular document
in which Georgia alleges conduct that may violate the CERD — but in
which, for example, Georgia does not contemporaneously attribute that
conduct to Russia — does not help to determine whether the factual
record as a whole demonstrates the existence of a legal dispute between
the Parties. The evidence shows that Georgia claims that Russia bears
international responsibility for ethnic discrimination in violation of the
CERD and that Russia disagrees with that claim, on multiple grounds.
That is all that is needed to establish the existence of a dispute with
respect to interpretation or application of the CERD.



   20. In sum, I agree with the Judgment’s conclusion that a dispute exists
between the Parties, but I do not agree that the dispute began only on
9 August 2008. By requiring an applicant to give the respondent notice of
its claim prior to filing its Application, the Court today does nothing to
help clarify whether there is a “dispute”, but instead imposes a new pro-
cedural obstacle that, as the Permanent Court noted in Upper Silesia,
“could at any time be fulfilled by means of unilateral action on the part
of the applicant Party. And the Court cannot allow itself to be hampered
by a mere defect of form, the removal of which depends solely on the

271

338    convention on racial discrimination (sep. op. donoghue)

Party concerned.” (Certain German Interests in Polish Upper Silesia,
Jurisdiction, Judgment No. 6, 1925, P.C.I.J., Series A, No. 6, p. 14 ; see
also Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary
Objections, Judgment, I.C.J. Reports 1996 (II), pp. 613‑614, para. 26 (dis-
cussing cases in which the Court rejected objections asserting the absence
of a dispute where such objections were based on “a defect in a proce-
dural act which the applicant could easily remedy”).) Instead of following
the Judgment’s approach, I conclude that, taken as a whole, the asser-
tions and the factual submissions of the Parties demonstrate that there is
a dispute between the Parties relating to the subject‑matter of the CERD,
and that the dispute predated 9 August 2008.




                   II. Second Preliminary Objection

   21. With other colleagues, I have submitted a joint dissenting opinion
with respect to the second preliminary objection of the Russian Federa-
tion. I do not repeat here the reasons that I dissent. I note only that the
decision of the Court that the dispute began only on 9 August 2008 has a
profound impact on its analysis of the second preliminary objection,
because the Judgment declines to give weight to any engagement between
Georgia and Russia prior to that date.



                             III. Conclusion

   22. The Judgment’s test for determining whether there is a dispute and
its conclusion regarding the meaning and effect of this particular compro-
missory clause have implications that could go beyond this case. In par-
ticular, while I am confident that this is not the intention of those who
voted in favour of the Judgment, I am concerned that the Judgment will
work to the disadvantage of States with limited resources and those that
have little or no experience before this Court.

   23. The question whether this Court has jurisdiction under a particular
treaty is independent of the obligation of treaty parties to comply with
that treaty. Equally, the fact that a particular treaty may be relevant to
only one aspect of a larger dispute (as in the present case) does not
absolve the parties from complying with that treaty. In general, State A
need not remind State B of a particular treaty in order to trigger State B’s
obligations under that treaty. Moreover, when a dispute arises under a
treaty as to which both States have accepted the Court’s jurisdiction
ante hoc, State B has every reason to consider the prospect that State A

272

339    convention on racial discrimination (sep. op. donoghue)

may seek relief in this Court. Nonetheless, the Court today has created
new hurdles of notice, opposition and a formalistic “negotiation” require-
ment before State A may file an Application alleging that State B has
breached its obligations.

   24. In the vast majority of cases, these requirements will not defeat
jurisdiction. Normally, State A can be expected to raise its legal concerns
with State B and to seek to resolve those concerns through some form of
diplomacy. Less commonly, however, a State may choose instead to pro-
ceed directly to this Court. For example, if State B disclaims any respon-
sibility — in law or in fact — for the conduct about which State A is
concerned, State A may conclude that negotiations would be futile.

   25. For States with the resources to follow the decisions of this Court
closely, counsel will read today’s Judgment and will caution clients about
the requirements that it imposes. The same cannot be said, however, of
States with limited resources and those that lack experience before this
Court. Under the Court’s decision today, even if such a State considers
that it is the victim of a clear violation by another State, and even if the
“precondition” in a compromissory clause is hidden, as in the CERD, the
State’s access to this Court could be barred unless it follows new proce-
dural requirements that it will not find in the text of the treaty, the Statute
or the Rules of Court.


                                            (Signed) Joan E. Donoghue.




273

